DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/15/21 has been entered.  Claims 1-10 and 12-25 remain pending in the application, claim 11 has been canceled and no new claims have been added.  Applicant’s amendments to the claims and arguments have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/13/20.

Response to Arguments
The remarks found in the Response to Office Action filed 2/15/21have been fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  The amendment to Claim 1 is broader in scope than previously identified allowable claim 11.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 2005/010021), previously cited, in view of Tatsuro (JP 2007-286317), previously cited, in further view of Coward et al. (US 2005/0168376). 
Regarding Claim 1: Travers teaches an optic (fig 2) comprising: a beam splitter (26) within said optic configured to (i) receive projected light rays corresponding to a desired projected image (59) to be 
Regarding Claim 2: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Travers further teaches wherein said optic is a see-through optic (39, ¶50).  
Regarding Claim 3: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Tatsuro further teaches wherein the baffles are spaced apart a predetermined distance from the other elements (¶17).  Motivation to combine is the same as Claim 1. 
Regarding Claim 4: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 3 but does not specifically teach wherein the predetermined distance is based on a curvature of the reflective surface, area of projected light incident surface receiving said projected light 
Regarding Claim 5: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 3 but does not specifically teach wherein the predetermined distance being up to 3 mm.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   Here the location of the baffles can be moved to provide maximum ghost reduction but is limited by the size of the device.  
Regarding Claim 6: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Tatsuro further teaches wherein the baffles are extend outwardly from an exterior surface of said optic (fig 2).  Motivation to combine is the same as Claim 1.  
Regarding Claim 7: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Tatsuro further teaches wherein the baffles include a baffle axis defined along a center of said at least one baffle, said at least one baffle positioned so said baffle axis is at a n oblique angle (Tatsuro fig 2) or a perpendicular angle ( if imposed on Travers fig 2) relative to said projected light rays and substantially parallel to an optical axis defined along a line of sight of a viewer (Tatsuro fig 2).  Motivation to combine is the same as Claim 1.
Regarding Claim 8: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Tatsuro further teaches wherein at least one baffle extends along at least a portion of a width of said optic (fig 2) wherein said width is defined by a distal or proximal surface of said optic wherein said proximal surface is positioned closer to a viewer when in use (fig 2). Motivation to combine is the same as Claim 1.
Regarding Claim 9
Regarding Claim 10: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Tatsuro further teaches wherein said at least one baffle is a light absorbing baffle having light absorbing material configured to absorb said projected light rays corresponding to said ghost image (¶23). Motivation to combine is the same as Claim 1.
Regarding Claim 12: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 10 and Tatsuro further teaches the light absorbing material being a coloring, which are generally provided via a paint, film or coating (¶23).  Motivation to combine is the same as Claim 1.
Regarding Claim 13: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 12 and Tatsuro further teaches wherein the material of the light absorbing baffle is configured to selectively absorb predetermined wavelengths of light (¶23).  
Regarding Claim 14: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Tatsuro teaches projected rays including image rays and ghost rays wherein said at least one baffle is positioned and configured to selectively intercept said ghost rays from reflection from said reflective surface to said beam splitter to the exclusion of said image rays (¶20).  Motivation to combine is the same as Claim 1.
Regarding Claim 15: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Travers further teaches a transmissive surface positioned between said beam splitter and said reflective surface and configured to transmit said projected light rays (40).  
Regarding Claim 16: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 and Travers further teaches wherein the beam splitter is a polarizing beam splitter (¶51) configured to reflect said projected light rays of a first polarization and transmit said projected light rays of a second polarization (that’s how they work), and further comprising a polarizing surface at said transmissive surface configured to rotate said projected light rays of said second polarization when passing therethrough (40, ¶51).  
Regarding Claim 17:
 Regarding Claim 18: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 1 but does not specifically provide the vision system being one of glasses, sunglasses, safety glasses, goggles, a visor, or helmet.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the optic in any one of those vision systems because they are all well-known head mounted devices and Travers teaches the optic being used for head mounted devices (¶2).  Further Tatsuro teaches using the optic with glasses (fig 1, eyeglass frame).   
Regarding Claim 19: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 17, and Travers further teaches an image source (66) configured to project said projected light rays to a projected light incident surface of said optic (52), and a housing configured to retain said optic and said image source in fixed relation relative to one another (12).  
Regarding Claim 20: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 19 but does not specifically teach a mounting unit configured to attach said housing to said vision system. However, the mounting system is inherent to the system because they have to be connected somehow.  
Regarding Claim 23: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 20 but does not specifically teach the vision system including a frame and said mounting unit is attachable to said frame.  However, Tatsuro further teaches the housing (13) attached to a frame (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Travers, Tatsuro, and Coward with the housing mounted to the frame of Tatsuro so as not to interfere with the observer’s view (¶10). 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 2005/010021), previously cited, in view of Tatsuro (JP 2007-286317), previously cited, in further view of Coward et al. (US 2005/0168376), in further view of Ishizaki (US 2018/0011326), previously cited. 
Regarding Claim 21: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 20 but does not specifically reach wherein the mounting unit is configured to selectively attach the housing to said vision system.  However, in a similar field of endeavor, Ishizaki teaches wherein a mounting unit is configured to selectively attach said housing to said vision system 
Regarding Claim 22: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 20 but does not specifically teach the mounting unit being selectively adjustable to position between an operative mode wherein the optic is aligned with the optical axis and an inoperable mode where it is misaligned.  However, in a similar field of endeavor, Ishizaki teaches a mounting unit that is selectively adjustable to position between an operable and inoperable mode (¶63, see fig 1 vs fig 9).   It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Travers, Tatsuro, and Coward with the selective mounting unit of Ishizaki to allow for easy fitting to a user (¶64).  

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Travers (US 2005/010021), previously cited, in view of Tatsuro (JP 2007-286317), previously cited, in further view of Coward et al. (US 2005/0168376), in further view of Chaum et al (US 2010/0149073), previously cited. 
Regarding Claim 24: Travers in view of Tatsuro in further view of Coward discloses the invention as described in Claim 19 but does not teach a control unit with a processor.  However, in a similar field of endeavor, Chaum teaches a control unit in electrical communication with said image source (fig 17), said control unit having a processor (1720) and configured to provide at least one image to said image source to project said projected light rays corresponding to said at least one image (¶685).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Travers, Tatsuro, and Coward with the control unit of Chaum for the purpose of allowing rendering images from sources such as prerecorded video, computer stimulation, etc. (¶685).  
Regarding Claim 25: Travers in view of Tatsuro, Coward, and Chaum discloses the invention as described in Claim 24 and Chaum further teaches a user interface in electrical communication with a control unit configured to receive input from a user corresponding to selection of said at least one image, said processor of said control unit further configured to receive said input from said user interface (¶1345-1346).   It would have been obvious to one of ordinary skill in the art before the effective filing date to .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Childers (US 2016/0282578) teaches that a smooth surface on a baffle causes specular reflection but a rough surface causes diffuse reflection (¶51). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/15/21